Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Rosewood Care Center of ) Date: June 18, 2009
St. Charles, (CCN: 14-5980), )
)
Petitioner, )
)
-V.- ) Docket No. C-08-487
) Decision No. CR1962
Centers for Medicare & )
Medicaid Services. )
)
DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services
(CMS) to impose civil money penalties of $500 per day against Petitioner,
Rosewood Care Center of St. Charles, for a period that began on March 13, 2008
and which ran through April 7, 2008.

I. Background

Petitioner is a skilled nursing facility located in the State of Illinois. It participates
in the Medicare program. Its participation is governed by sections 1819 and 1866
of the Social Security Act and by implementing regulations at 42 C.F.R. Parts 483
and 488. Its hearing rights in this case are governed by regulations at 42 C.F.R.

Part 498.

CMS determined that Petitioner was not complying with Medicare participation
requirements based on deficiency findings that were made at a survey of
Petitioner’s facility that was completed on March 13, 2008 (March survey). It
imposed the civil money penalties that I describe in the opening paragraph of this
decision. Petitioner requested a hearing and the case was assigned to me for a
hearing and a decision. I scheduled an in-person hearing. However, the parties
agreed that the case could be heard based on their written submissions.

Each party submitted a pre-hearing brief and a closing brief. CMS filed 26
proposed exhibits which it identified as CMS Ex. 1 - CMS Ex. 26. Petitioner filed
36 proposed exhibits which it identified as P. Ex. 1 - P. Ex. 36. I receive all of the
parties’ proposed exhibits into evidence.

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:

1. Petitioner failed to comply substantially with Medicare
participation requirements; and

2. CMS’s remedy determination is reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision.
Each Finding is set forth below under a separate heading.

1. Petitioner failed to comply substantially with Medicare
participation requirements.

CMS alleges that Petitioner failed to comply substantially with the following
Medicare participation requirements:

e 42C.F.R. § 483.20(b)(2)(ii), which requires that a skilled nursing facility
perform a comprehensive assessment of a resident within 14 days after the
facility determines, or should have determined, that there has been a
significant change in the resident’s physical or mental condition.

e 42C.F.R. § 483.25(a), which directs a facility to ensure that, based on its
comprehensive assessment of a resident, the resident’s abilities in activities
of daily living do not diminish unless the resident’s clinical condition
demonstrates that diminution was unavoidable. The activities of daily
living enumerated by the regulation include the ability to: (i) bathe, dress,
and groom; (ii) transfer and ambulate; (iii) utilize a toilet; (iv) eat; and (v)
use speech, language, or other functional communications systems. 42
C.F.R. § 483.25(a)(1). The regulation also directs a facility to ensure that a
resident is given the appropriate treatment and services to improve his or
her abilities in the specified functional areas. 42 C.F.R. § 483.25(a)(2).
e 42C.F.R. § 483.25(e)(2), which specifies that a facility must ensure that,
based on a resident’s comprehensive assessment, any resident with a
limited range of motion receives appropriate treatment and services to
increase range of motion and/or to prevent further decrease in range of
motion.

e 42C.F.R. § 483.75(e)(8), which requires that a facility complete a
performance review of each of its nurse aides at least once every 12 months
and provide them with regular in-service training based on the outcome of
these reviews.

a. Petitioner did not offer evidence or arguments to
challenge CMS’s determinations of noncompliance with 42
C.F.R. §§ 483.20(b)(2)(ii), 483.25(e)(2), and 483.75(e)(8).
These findings of noncompliance are, therefore,
administratively final.

CMS offered evidence and argument concerning each of the above-enumerated
noncompliance allegations. Petitioner, however, offered evidence and argument
pertaining to only one of them, its alleged noncompliance with the requirements of
42 C.F.R. § 483.25(a). Consequently, I conclude that CMS’s allegations with
respect to the other alleged deficiencies are unopposed and CMS’s findings of
noncompliance as to these alleged deficiencies are administratively final. I do not
discuss the evidence pertaining to these deficiencies except in Finding 2 where I
address the seriousness of Petitioner’s noncompliance and the reasonableness of
the civil money penalties.

b. Petitioner failed to comply substantially with the
requirements of 42 C.F.R. § 483.25(a).

CMS alleges that Petitioner failed to give requisite maintenance and restorative
care to a resident who is identified as Resident # 5 in the report of the March
survey. The resident was aged 96 as of the date of the survey and had resided at
Petitioner’s facility since August 2000. CMS Ex. 1, at 1; CMS Ex. 15, at 1. The
resident’s ailments included arthritis, degenerative joint disease, hypertension,
hyperlipidemia, and esophageal reflux. Jd.

The evidence establishes that Resident # 5 was profoundly limited in her ability to
care for herself. On September 4, 2007 Petitioner’s staff concluded that the
resident needed extensive assistance for dressing, personal hygiene, and bathing,
and limited assistance for eating. CMS Ex. 1, at 3; CMS Ex. 15, at 9. Petitioner
assessed her in December 2007 as being totally dependent on Petitioner’s staff for
dressing, personal hygiene, and bathing. CMS Ex. 1, at 3. The staff concluded

that the resident needed extensive assistance for eating. Jd. On February 29, 2008
Petitioner’s staff reiterated that the resident was totally dependent on the staff for
all activities of daily living other than eating. CMS Ex. 1, at 5; CMS Ex. 15, at 19.
The staff concluded that the resident could eat only with extensive assistance from
the staff. Id.

There is a dispute as to whether the staff’s findings as to the resident’s limitations
document a decline in her condition between September 2007 and February 2008.
CMS asserts that the descriptions of her condition which I describe above
document a decline. Petitioner, on the other hand, argues that the resident’s
condition was essentially stable during the period between September 2007 and
February 2008, albeit extremely impaired.

However, it is not necessary that I decide whether the resident’s condition actually
deteriorated during this period in order to find that Petitioner was not complying
with the requirements of 42 C.F.R. § 483.25(a) in providing care to Resident # 5.
The record of the care that Petitioner provided to the resident is devoid of evidence
showing that Petitioner provided her with restorative care that was designed to
address the specific activities of daily living enumerated in the regulation with the
exception of physical therapy in order to improve the resident’s wheelchair
positioning. 42 C.F.R. § 483.25(a)(1); see P. Ex. 33, at 7. There is, for example,
nothing in the resident’s record of care showing that the resident received
restorative care designed to help her eat despite the fact that Petitioner’s staff
concluded in December 2007 that the resident needed extensive assistance from
staff to eat. Nor is there anything in the resident’s care record showing that the
resident received restorative care targeted at her ability to bathe, dress, and groom
herself even though as of December 2007 the staff had concluded that she was
totally dependent on them for performance of these activities of daily living.

Petitioner has not offered persuasive evidence establishing that it satisfied the
regulation’s specific requirements in providing care to Resident #5. Petitioner
asserts that it had a program in place to provide restorative care to all of its
residents. Petitioner’s closing brief at 6; P. Ex. 33, at 7. But, assuming the truth
of this contention, it begs the question of whether Resident # 5 was receiving
restorative services that were specifically designed to address her unique problems
and limitations. Evidence showing that Petitioner had a restorative care program
does not answer that question. It is reasonable to conclude that the Resident did
not receive restorative care tailored to her unique needs given that her treatment
record is devoid of any documentation showing that she received such care.
2. Civil money penalties of $500 per day are reasonable.

The deficiencies manifested by Petitioner all fall into a level of scope and severity
for which remedial civil money penalties ranging from $50 to $3,000 per day are
prescribed. 42 C.F.R. § 488.438(a)(1)(i). Regulations establish criteria for what is
reasonable within this range. 42 C.F.R. §§ 488.438(f)(1) - (4); 488.404
(incorporated by reference into 42 C.F.R. § 488.438(f)(3)). The criteria include:
the seriousness of the noncompliance; a facility’s compliance history; its
culpability; and its financial condition. Id.

CMS determined to impose penalties against Petitioner for each day of a period
that began on March 13, 2008 and which ran through April 7 of that year.
Petitioner has not challenged the duration of noncompliance. It has not argued
that, if it was noncompliant, the noncompliance began at a date that was later than
was determined by CMS or ended on an earlier date than that which CMS
letermined to be the date when Petitioner attained compliance. Consequently, I
find that Petitioner is liable for civil money penalties for each day of the period in
question.

I find that the seriousness of Petitioner’s noncompliance certainly justifies the civil
money penalties that CMS determined to impose. Petitioner manifested four
leficiencies, one of which, Petitioner’s noncompliance with the requirements of
42 C.F.R. § 483.25(a)(2), was determined by CMS to be so egregious as to cause
actual harm to residents of Petitioner’s facility. Each of the deficiencies posed at
least the potential for harming Petitioner’s residents. Petitioner has not even
challenged evidence which establishes that:

e It failed to assess comprehensively significant changes in the condition of
two of its residents, thus violating the requirements of 42 C.F.R. §
483.20(b)(2)(ii). One of these residents, identified as Resident # 8, showed
progressive deterioration between November 2007 and February 2008.
CMS Ex. 14, at 25. Similarly, the staff documented another resident,
Resident # 5, as declining between September and December 2007 (I have
discussed this resident’s care in more detail above, at Finding 1.b.). CMS
Ex. 1, at 3; CMS Ex. 15, at 9. Yet neither of these residents were assessed
comprehensively by Petitioner’s staff in order to determine what, if any,
additional care interventions might be merited.
e It failed to provide appropriate range of motion therapy to four of its
residents, thereby contravening the requirements of 42 C.F.R. §
483.25(e)(2). For example, one of the residents, identified as Resident #
10, suffered from quadriplegia and full loss of voluntary range of motion.
CMS Ex. 1, at 6; CMS Ex. 16, at 1, 4. The resident’s hands and legs were
notably contracted. CMS Ex. 1, at 6-7; CMS Ex. 16, at 4. Yet, Petitioner
had not developed a restorative plan for ameliorating these contractures.
See CMS Ex. 1, at 7.

e It failed to ensure that all of its nursing assistants completed required
continuing education, thus violating the requirements of 42 C.F.R. §
483.75(e)(8). Several of Petitioner’s nursing assistants had received fewer
than minimum required hours of continuing education. CMS Ex. 19. Two
of the nursing assistants had been hired by Petitioner in 2001, but still had
not received requisite continuing education after about seven years of
employment. Jd. CMS Ex. 20.

The three unchallenged deficiencies are, in and of themselves, sufficiently severe
to justify the penalties that CMS determined to impose. The penalties that CMS
determined to impose — $500 per day — are quite modest, comprising only one
sixth of the maximum penalty amount that CMS could have determined to impose
for noncompliance such as that which Petitioner manifested. Additional, and in
my opinion, overwhelming evidence justifying the $500 per day penalties consists
of the evidence which I have discussed at Finding 1.b. of this decision addressing
Petitioner’s failure to provide restorative care to one of its residents.

The seriousness of Petitioner’s noncompliance is, moreover, enhanced by
evidence showing a pattern of Petitioner’s failures to accommodate the needs of its
residents. In numerous instances, the evidence shows that Petitioner failed to
comprehend that its obligation to its residents was to make every reasonable effort
to improve their conditions and the quality of their lives. Thus, Petitioner failed to
provide some of its residents with needed restorative care and it failed to assess
residents for changes that signaled deterioration in their medical conditions and in
the quality of their lives.

Petitioner asserts that penalties of $500 per day are unreasonable in the absence of
evidence establishing actual harm to residents. I disagree. Penalties may be
imposed where noncompliance creates a potential of harm. Here, there is ample —
and undisputed evidence — showing that Petitioner manifested three deficiencies
that posed a potential for resident harm. And, as I have stated, the seriousness of
these deficiencies in and of themselves is sufficient to justify the remedies that
CMS determined to impose. Moreover, the fourth deficiency, Petitioner’s
noncompliance with the requirements of 42 C.F.R. § 483.25(a), was one which
CMS determined did cause actual harm.

There is additional evidence to support the imposition of penalties of $500 per
day. Petitioner has a history of noncompliance with participation requirements.
Petitioner was found to be noncompliant during two surveys of its facility
conducted in 2007. CMS Ex. 23.

Petitioner’s principal argument in opposing imposition of penalties is that they
should not be imposed in view of its financial condition. Petitioner asserts that it
sustained losses of more than $441,000 over a period of three years with most of
those losses occurring between September 30, 2007 and August 31, 2008. P. Ex.
34. Petitioner contends, without explanation, that it will continue to incur losses in
the future. P. Ex. 35.

However, while I do not take issue with Petitioner’s evidence showing that it has
lost money, I find that evidence to be insufficient to show that the penalties that
are at issue here are unreasonable. Petitioner has not demonstrated that the
penalties that CMS has determined to impose, which total $13,000, are so onerous
that they would infringe on Petitioner’s ability to care for its residents.

The purpose of reducing a civil money penalty on the basis of a facility’s financial
condition is to assure that the penalty does not adversely affect a facility’s ability
to care for its residents. Reduction of a penalty amount would be reasonable in the
case where a facility demonstrates persuasively that its ability to provide care of
the quality required by law would be hampered if the full penalty amount were
imposed. But here, Petitioner has made no such showing. It has shown only that
it sustained financial losses without establishing any nexus between the losses it
sustained and its ability to provide care. Indeed, Petitioner has not even argued
that its ability to provide care would be diminished were the full penalty amount to
be imposed.

/s/
Steven T. Kessel
Administrative Law Judge

